DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 1: In line 15 the term “releaseable” should be rewritten to “releasable”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly disclose the tolerance compensation arrangement that includes “a fastening screw can first of all be screwed into the second inner thread of the fastening sleeve by rotating in the second thread direction via a second thread pairing of a second thread direction contrary to the first thread direction, and can subsequently be connected with the dragging unit by means of a releasable dragging connection, so that when rotating the fastening screw, the adjusting unit can be co-rotated and is movable in abutment to the second component and after that, a radial
press fit between the adjusting unit and the base element can be caused” as recited in claim 1.
Burger (DE202008011318U1; English translation relied upon for reference) provides a tolerance compensation arrangement for fastening a first component (A) to a
second component (B) with an automatic compensation of tolerances in the spacing (S) between the first component and the second component (Fig. 2), comprising the following features: a. a base element (10) with a first inner thread (12) as well as a fastening structure (Fig. 14a-c; 17,19) at an outside for fastening the base element in an opening of the first component, b. an adjusting unit  (30) with a first outer thread (32), with the first outer thread together with the first inner thread of the base element forming a first thread pairing of a first thread direction (Fig. 1) and the adjusting unit comprising a fastening sleeve (50) with a second inner thread adjacent to a first axial end (Fig. 2), and c. a dragging unit (20) being arranged at least partially in the adjusting unit adjacent to a second axial end (Fig. 2), while d. a fastening screw (40) but fails to disclose the fastening screw can first of all be screwed into the second inner thread of the
fastening sleeve by rotating in the second thread direction via a second thread pairing
of a second thread direction contrary to the first thread direction, and can
subsequently be connected with the dragging unit by means of a releasable dragging
connection, so that when rotating the fastening screw, the adjusting unit can be co-
rotated and is movable in abutment to the second component and after that, a radial
press fit between the adjusting unit and the base element can be caused.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        5/13/22

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726